In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-1239V
                                    Filed: February 28, 2017
                                         UNPUBLISHED

****************************
SUZETTE MCLEOD,                        *
                                       *
                    Petitioner,        *
                                       *       Damages Decision Based on Proffer;
v.                                     *       Trivalent Influenza (“Flu”) Vaccine;
                                       *       Shoulder Injury Related to Vaccine
SECRETARY OF HEALTH                    *       Administration (“SIRVA”);
AND HUMAN SERVICES,                    *       Special Processing Unit (“SPU”)
                                       *
                    Respondent.        *
                                       *
****************************
Clifford Shoemaker, Shoemaker, Gentry & Knickelbein, Vienna, VA, for petitioner.
Kathryn Robinette, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

       On September 30, 2016, Suzette McLeod (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq.,2 (the “Vaccine Act” or “Program”). Petitioner alleged that she
suffered injuries, including right shoulder/arm pain caused by the trivalent influenza
vaccination she received at her place of employment on November 20, 2015. Petition
at 1, ¶¶ 2, 13. The case was assigned to the Special Processing Unit of the Office of
Special Masters.

        On December 27, 2016, the undersigned issued a ruling on entitlement, finding
petitioner entitled to compensation. (ECF No. 13). On February 28, 2017, respondent
filed a proffer on award of compensation (“Proffer”) indicating petitioner should be

1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
awarded $117,296.24, representing $115,000.00 for pain and suffering and $2,296.24
for past unreimbursable expenses. Proffer at 1. In the Proffer, respondent represented
that petitioner agrees with the proffered award. Id. Based on the record as a whole, the
undersigned finds that petitioner is entitled to an award as stated in the Proffer.

        Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $117,296.24, representing $115,000.00 for pain
and suffering and $2,296.24 for past unreimbursable expenses, in the form of a
check payable to petitioner, Suzette McLeod. This amount represents compensation
for all damages that would be available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                                  s/Nora Beth Dorsey
                                                  Nora Beth Dorsey
                                                  Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
                 IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                           OFFICE OF SPECIAL MASTERS

                                                     )
    SUZETTE MCLEOD,                                  )
                                                     )
                 Petitioner,                         )
                                                     )   No. 16-1239V
    v.                                               )   Chief Special Master Dorsey
                                                     )   ECF
    SECRETARY OF HEALTH AND HUMAN                    )
    SERVICES,                                        )
                                                     )
                 Respondent.                         )
                                                     )

                        PROFFER ON AWARD OF COMPENSATION

         On December 27, 2016, the Chief Special Master issued a Ruling on Entitlement finding

that petitioner was entitled to vaccine compensation for her Shoulder Injury Related to Vaccine

Administration (“SIRVA”).

I.       Items of Compensation

         Based upon the evidence of record, respondent proffers that petitioner should be awarded

$115,000.00 for pain and suffering, and $2,296.24 in past unreimbursable expenses, which

represents all elements of compensation to which petitioner would be entitled under 42 U.S.C. §

300aa-15(a). 1 Petitioner agrees.

II.      Form of the Award

         Respondent recommends that the compensation provided to petitioner should be made

through a lump sum payment of $117,296.24, in the form of a check payable to petitioner.

Petitioner agrees.



1
 Should petitioner die prior to the entry of judgment, the parties reserve the right to move the
Court for appropriate relief. In particular, respondent would oppose any award for future
medical expenses, future lost earnings, and future pain and suffering.

                                                 1
                           Respectfully submitted,

                           CHAD A. READLER
                           Acting Assistant Attorney General

                           C. SALVATORE D’ALESSIO
                           Acting Director
                           Torts Branch, Civil Division

                           CATHARINE E. REEVES
                           Deputy Director
                           Torts Branch, Civil Division

                           ALEXIS BABCOCK
                           Senior Trial Attorney
                           Torts Branch, Civil Division

                           s/ Kathryn A. Robinette
                           KATHRYN A. ROBINETTE
                           Trial Attorney
                           Torts Branch, Civil Division
                           U.S. Department of Justice
                           P.O. Box 146
                           Benjamin Franklin Station
                           Washington, D.C. 20044-0146
                           Tel: (202) 616-3661
                           Fax: (202) 616-4310


DATED: February 28, 2017




                              2